Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 11/14/2022.
	Claims 1, 10 and 19 have been amended. Claims 1-20 are pending in this office action.
3. 	Applicant’s claim for the benefit of parent Application No. 16/746,673 filed on 01/17/2020 is acknowledged by the examiner.
	Applicant’s claims the benefit of U.S. Provisional Application No. 62/899,571 filed on 09/12/2019 is acknowledged by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).---
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/ process/ file/ efs/ guidance/ eTD-info-l.isp.

5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent no (US 11334604 B2).. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent application either anticipate or render obvious the claims in the instant application. The table below is comparing the instant application to the patent. 

Instant US Application (17/745,063)
US patent (US 11334604 B2)
1. A method comprising: providing a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service and wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain; providing an account in the data exchange associated with the entity, the account to: set one or more rules on accessing the plurality of data listings, wherein the one or more rules set by the account specify that at least one of the plurality of data listings is bi- directional; and grant requests from the one or more data providers to publish the plurality of data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more of the plurality of data listings without copying the data sets; receiving a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; in response to the request for the bi-directional share, implementing a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers; and 61generating joined data comprising published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
1. A method comprising: providing a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designating a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets; receiving a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; in response to the request for the bi-directional share, implementing a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers; and generating joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
2. The method of claim 1, further comprising: receiving a request from one of the one or more data providers to publish a data listing on the data exchange; routing the request to the account; receiving an authorization indication from the account approving the request to publish the data listing; and publishing the data listing on the data exchange.
2. The method of claim 1, further comprising: receiving a request from one of the one more data providers to publish a data listing on the data exchange; routing the request to the data exchange administrator account; receiving an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publishing the data listing on the data exchange.
3. The method of claim 2, wherein publishing the data listing comprises allowing at least one data consumer to view the data listing within the data exchange.
3. The method of claim 2, wherein publishing the data listing comprises allowing at least one data consumer to view the data listing within the data exchange.
4. The method of claim 1, wherein the entity is one of the one or more data providers.
4. The method of claim 1, wherein the entity is one of the one or more data providers.
5. The method of claim 1, wherein accessing data underlying a data listing comprises running queries on the one or more data sets referenced by the data listing.
5. The method of claim 1, wherein accessing data underlying a data listing comprises running queries on the one or more data sets referenced by the data listing.
6. The method of claim 1, wherein the account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator.
6. The method of claim 1, wherein the data exchange administrator account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator.
7. The method of claim 1, further comprising: receiving a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; routing the request to the account; receiving an authorization indication from the account approving the request to access the data exchange; and granting the user access to the data exchange.
7. The method of claim 1, further comprising: receiving a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; routing the request to the data exchange administrator account; receiving an authorization indication from the data exchange administrator account approving the request to access the data exchange; and granting the user access to the data exchange.
8. The method of claim 7, wherein granting the user access to the data exchange comprises enabling the user to view and run queries against data referenced by a first data listing but not against a second data listing.

8. The method of claim 7, wherein granting the user access to the data exchange comprises enabling the user to view and run queries against data referenced by a first data listing but not against a second data listing.
9. The method of claim 1, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
9. The method of claim 1, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
10. A system, comprising: a processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service and wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain; designate an account in the data exchange associated with the entity, the account to: set one or more rules on accessing the plurality of data listings, wherein the one or more rules set by the account specify that at least one of the plurality of data listings is bi- directional; and grant requests from the one or more data providers to publish the plurality of data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more of the plurality of data listings without copying the data sets; receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; in response to the request for the bi-directional share, implement a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.

10. A system, comprising: a processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designate a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets; receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; in response to the request for the bi-directional share, implement a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
11. The system of claim 10, wherein the processing device is further to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the account; receive an authorization indication from the account approving the request to publish the data listing; and publish the data listing on the data exchange.
11. The system of claim 10, wherein the processing device is further to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account; receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange.
12. The system of claim 11, wherein to publish the data listing, the processing device to allow at least one data consumer to view the data listing within the data exchange.
12. The system of claim 11, wherein to publish the data listing, the processing device to allow at least one data consumer to view the data listing within the data exchange.
13. The system of claim 10, wherein the entity is one of the one or more data providers.
13. The system of claim 10, wherein the entity is one of the one or more data providers.
14. The system of claim 10, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing.
14. The system of claim 10, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing.
15. The system of claim 10, wherein the processing device is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator.
15. The system of claim 10, wherein the processing device is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator.
16. The system of claim 10, wherein the processing device is further to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the account; receive an authorization indication from the account approving the request to access the data exchange; and grant the user access to the data exchange.
16. The system of claim 10, wherein the processing device is further to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the data exchange administrator account; receive an authorization indication from the data exchange administrator account approving the request to access the data exchange; and grant the user access to the data exchange.
17. The system of claim 16, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing.
17. The system of claim 16, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing.
18. The system of claim 10, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
18. The system of claim 10, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
19. A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service and wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain; provide an account in the data exchange associated with the entity, the account to: set one or more rules on accessing the plurality of data listings, wherein the one or more rules set by the account specify that at least one of the plurality of data listings is bi- directional; and grant requests from the one or more data providers to publish the plurality of data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer provide to the data consumer access to the data sets referenced by the one or more of the plurality of data listings without copying the data sets; receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; in response to the request for the bi-directional share, implement a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
19. A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designate, by the processing device, a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer provide to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets; receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; in response to the request for the bi-directional share, implement a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
20. The non-transitory computer readable storage medium of claim 19, wherein the instructions further cause the processing device to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the account; receive an authorization indication from the account approving the request to publish the data listing; and publish the data listing on the data exchange.
20. The non-transitory computer readable storage medium of claim of claim 19, wherein the instructions further cause the processing device to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account; receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange.


	The instant application has all the limitations in anticipation of the patent (US 11334604 B2) with the exception of the limitation “wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain”.
	However SIM-TANG further teaches, “wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain” (Paragraphs [0062]-[0064] Additionally, subsystems (0221, 0230, 0240) may only have command line interface (CLI) and/or application programing interface (API) to interact with users and applications, or they may also have a graphical user interface (GUI). In the event when GUI is implemented, the GUI implementation is referred to as frontend, the CLI, API and the functional modules are collectively referred to as backend. In one configuration, frontend and the backend of any of the three subsystems may be implemented and deployed as one service bundle in any combination of physical machines, virtual machines, and PaaS (i.e., PaaS is a cloud computing service as explained in Paragraph [0063]) . In another configuration, the frontend and the backend may be implemented and deployed separately, with the frontend being deployed in a WEB server or WEB cluster. In this case, the frontend communicates with the backend through the API. The backend can also be deployed in any combination of physical machines, virtual machines, and PaaS in clustering or non-clustering settings. The backend and the frontend may be configured to run in the same network or separate networks. (i.e., one or more of the data listings references the cloud services such as Amazon Web Services AWS available from Amazon, Inc, deployed by backend configuration for access from a public domain which is deployed by frontend configuration such as WEB server). TABLE-US-00001 - Link to Data User Environment (e.g., 0312-a) - Link to the dataset's data item by way of a data ID (data item from HOME, from a data connector, a subscription, or a shared item, e.g., 0328-a, 0328-b, etc. . .) (Examiner interprets Data ID as brand name. See Paragraph [0113] FIG. 18 begins with the Data Lineage Service (1540) receiving the reference to a dataset (say Dataset-A). A dataset reference may be an identifier, a name, or an address of the dataset).

Response to Arguments/Amendment
6. 	This office action is in response to an amendment filed on 11/14/2022. The amendment has been entered and considered. 

7. 	Applicant’s arguments with respect to the rejection of claims under the nonstatutory double patenting rejection have been fully considered. However, Examiner respectfully disagrees with the applicant’s argument. The rejection has been maintained. 

8. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are not persuasive as SIM-TANG do teach the amended limitation. Please see the response to arguments below, thus necessitated the new ground of rejection as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Applicant’s arguments on Page 8 with respect to Claim 1 recites that First, Sim-Tang does not disclose or suggest "data listings references the cloud computing service by a brand name used in offering data assets from a public online domain."
	Examiner respectfully disagrees and maintains the rejection as Sim-Tang do teach the limitation "wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain," (Sim-Tang Paragraphs [0062]-[0064] teaches, the cloud computing services such as AWS services , where data listings references the cloud services such as Amazon Web Services AWS available from Amazon, Inc, deployed by backend configuration for access from a public domain which is deployed by frontend configuration such as WEB server.
Applicants arguments on page 9 with respect to claim 1 recites that, second, regarding the "bi-directional share," an example of implementing the recited claim elements is shown in FIG. 6 of the Application as filed, where the request 602 for a bi- directional share causes the exchange manager 124 to include a point-to-point share to provider's listing 604. 
	Examiner respectfully disagrees and maintains that Applicant’s arguments are directed to subject matter which is not part of the recited claim, such as where the request 602 for a bi- directional share causes the exchange manager 124 to include a point-to-point share to provider's listing 604.
	Therefore Sim-Tang teaches, all the limitations argued by the applicant.
	Therefore, the rejection under 35 U.S.C. 102 is maintained for claim 1, and similarly for claims 10 and 19.
	Please see the rejection below.
In the interest of compact prosecution Examiner would suggest that Applicant better align the limitations in the claims with what is disclosed in the specification and Fig 6 as it relates to the request step which causes the response from the exchange manager. While the discrepancy does not rise to the level of a 112 written description issue, the claims as written appear overly broad. Were Applicant to further clarify these limitations in sufficient detail it would likely overcome the current rejections. Examiner is available for an interview to discuss these matters at Applicant’s convenience.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by SIM-TANG; Siew Yong (US 20200311031 A1).

Regarding independent claim 1, SIM-TANG; Siew Yong (US 20200311031 A1) teaches a method comprising: providing a data exchange by a cloud computing service on behalf of an entity (Fig. 2 Paragraph [0063] teaches, sharing/exchanging of data in a cloud platform-as-a-service (such as Amazon Web Services AWS available from Amazon, Inc.), the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (Paragraph [0070], [0072] teaches, data sharing system includes plurality of data users to share data with one another. [0073] Data Sharing Directory service (0230) includes Dynamic Data Catalogs (0233) and Data Subscription Service (0231). Dynamic Data Catalogs (0233) contains a list of categories, and each catalog provides a Data Publishing Service (0232). The categories of a dynamic data catalog contain one or more published datasets.(data listing/datasets referenced in the data catalogs)) and wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain (Paragraph [0062]-[0064] Additionally, subsystems (0221, 0230, 0240) may only have command line interface (CLI) and/or application programing interface (API) to interact with users and applications, or they may also have a graphical user interface (GUI). In the event when GUI is implemented, the GUI implementation is referred to as frontend, the CLI, API and the functional modules are collectively referred to as backend. In one configuration, frontend and the backend of any of the three subsystems may be implemented and deployed as one service bundle in any combination of physical machines, virtual machines, and PaaS (i.e., PaaS is a cloud computing service as explained in Paragraph [0063]) . In another configuration, the frontend and the backend may be implemented and deployed separately, with the frontend being deployed in a WEB server or WEB cluster. In this case, the frontend communicates with the backend through the API. The backend can also be deployed in any combination of physical machines, virtual machines, and PaaS in clustering or non-clustering settings. The backend and the frontend may be configured to run in the same network or separate networks. (i.e., one or more of the data listings references the cloud services such as Amazon Web Services AWS available from Amazon, Inc, deployed by backend configuration for access from a public domain which is deployed by frontend configuration such as WEB server). TABLE-US-00001 - Link to Data User Environment (e.g., 0312-a) - Link to the dataset's data item by way of a data ID (data item from HOME, from a data connector, a subscription, or a shared item, e.g., 0328-a, 0328-b, etc. . .) (Examiner interprets Data ID as brand name. See Paragraph [0113] FIG. 18 begins with the Data Lineage Service (1540) receiving the reference to a dataset (say Dataset-A). A dataset reference may be an identifier, a name, or an address of the dataset). For clarity on data listing references based on brand names Also see Paragraph [0152] FIG. 6F is a sample Registered Dataset (0330-a, b, c, z, see FIG. 3). Registered Datasets (0330-a, b, c, z) are a managed data list selected by data users to perform data processing and analysis. A Registered Dataset (0330-a, b, c, z) can be a user's personal data file (0328-a) chosen from Home (0321), or corporate Data Item (0328-b) chosen from Data Server (0324), or dataset shared by other Collaborators (0330-y), or Subscribed Data Item (0328-c) from Dynamic Data Catalog (0420).The process to register a dataset is shown in FIG. 8. As shown in FIG. 6F, a Registered Dataset consists of a link to its Data User Environment object (0312), a Data ID which links to the actual data item (Data ID), a registered dataset name and ID, the registration date, data type, schema, metadata, data lineage, data profile, subscription, collaboration (Shared-With-Me, and Shared-By-Me), and publication information);
providing an account in the data exchange associated with the entity (Paragraph [0068]  a System Administrator (0201) manages the software and hardware, manages user accounts, and assigns user role(s) to data users), the account to: set one or more rules on accessing the plurality of data listings, wherein the one or more rules set by the account specify that at least one of the plurality of data listings is bi- directional (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog, which part of the data must be masked, transformed, and filtered for which subscriber roles, as well as specific access time frame for designated subscriber roles, etc. [0076] Data users' Datasets (0222-a, 0222-b, 0222-c) contain his/her own data, shared data (shared by collaborators), and subscribed data (Examiner interprets bi-directional share as user sharing data with others and/or sharing from others). Also see Paragraph [0165])) ; 
and grant requests from the one or more data providers to publish the plurality of data listings on the data exchange  (Paragraph [0075] The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner); 
in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more of the plurality of data listings without copying the data sets (Paragraph [0130] Once the access is granted, providing a reference without copying the actual data of a dataset may be an address, a pointer, an identifier, a label or a unique name of the dataset is sent to the data consumer); 
receiving a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings (Paragraph [0129] FIG. 9 illustrates an embodiment of the publishing process. In step 0900, a Data User (0203-a, 0203-b, or 0203-c; 0428) first selects a registered Dataset (0330-a, 0330-b, 0330-c, or 0330-z, see FIG. 3) to publish. In 0902, Data User Environment Object (0312) verifies whether the selected dataset is publish-able. If a dataset is a subscribed dataset or shared by another data owner, then the data owner may not allow the dataset to be published by a subscriber or a collaborator. Once Data User Environment Object (0312) verifies that the selected dataset is publish-able, in step 0904, the Data User (0203-a, 0203-b, 0203-c; 0428) selects a Dynamic Data Catalog (0420) for the publication (i.e., receiving an approval is receiving a request from the data consumer for a bi-directional share of data listings). Then in step 0906, the Data User (0203-a, 0203-b, 0203-c; 0428) selects one or more categories in which to publish the dataset);
in response to the request for the bi-directional share, implementing a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers (TABLE-US-00001, Fig.6F Paragraph [0107] Metadata Management service (1510) manages dataset metadata (1550) captures in the Dataset object. Dataset metadata includes: Through the metadata, a dataset object (1502) is connected to its user environment (e.g., 0312-a), original data item (e.g., 0328-a, 0328-b, 0328-c, . . . ), subscription (if the data is a subscription), collaborators, and its publication in catalogs. Metadata also include description of its data contents such as data format, schema, properties, tags, security and privacy classification (i.e., in response to bi-directional share, which is data is being shared from and/or to other users. point-to-point share of the one or more of the plurality of data listings with the data consumer, which is accessing the data shared with the consumer/user by other users/providers and a point-to-point share of user data, provided by the data consumer, with the one or more data providers which is accessing the data shared by the consumer/user with other users/data providers based on the permissions for the data listing. In summary based on the metadata indicating access control, point-to-point share is implemented). Also see Paragraph [0075]-[0078], [0164] teaches, the method of point-point share/access to and/or from different datasets is established based on the permissions); 
and 61generating joined data comprising published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers (Paragraph [0165] New Datasets (0222-a, 0222-b, 0222-c) can be created by Application Projects (1303-a, 1303-b, 1303-c) through combining information from multiple datasets, which include shared datasets, subscribed datasets, and datasets owned by the users themselves. New Datasets (0222-a, 0222-b, 0222-c) created by Application Projects (1303-a, 1303-b, 1303-c) can then be published (1310-a, 1310-b, 1310-c) into a Dynamic Data Catalog (0233, FIG. 13) as long as publication is allowed by the role-based security and privacy access control rules (Examiner interprets creating New Datasets as generating joined data)).

Regarding dependent claim 2, SIM-TANG et al teaches, the method of claim 1. 
SIM-TANG et al further teaches, further comprising: receiving a request from one of the one or more data providers to publish a data listing on the data exchange (Paragraph [0129] Data Users (0203-a, 0203-b, 0203-c; 0428) can publish their Datasets (0330-a, 0330-b) to one or more Catalogs (0420) in one or more Categories (0422) to share  with an unknown number of subscribers. FIG. 9 illustrates an embodiment of the publishing process. In step 0900, a Data User (0203-a, 0203-b, or 0203-c; 0428) first selects a registered Dataset (0330-a, 0330-b, 0330-c, or 0330-z, see FIG. 3) to publish);
routing the request to the account; receiving an authorization indication from the account approving the request to publish the data listing (Paragraph [0129] In 0902, Data User Environment Object (0312) verifies whether the selected dataset is publish-able. If a dataset is a subscribed dataset or shared by another data owner, then the data owner may not allow the dataset to be published by a subscriber or a collaborator. Once Data User Environment Object (0312) verifies that the selected dataset is publish-able, in step 0904, the Data User (0203-a, 0203-b, 0203-c; 0428) selects a Dynamic Data Catalog (0420) for the publication (i.e., receiving an approval is verifying if the dataset is publishable, which is getting an approval from the data owner). Then in step 0906, the Data User (0203-a, 0203-b, 0203-c; 0428) selects one or more categories in which to publish the dataset);
and publishing the data listing on the data exchange (Paragraph [0129] Finally, in step 0914, the data publisher submits reference to the dataset, reference to the data content, reference to the catalog and the metadata package (Published Dataset Package 0426) to the Sharing Directory Service (0410) which then forwards the package to the Data Publishing Service (0420) to publish the dataset in the Catalog(s) (0420)).

Regarding dependent claim 3, SIM-TANG et al teaches, the method of claim 2. 
SIM-TANG et al further teaches, wherein publishing the data listing comprises allowing at least one data consumer to view the data listing within the data exchange (Paragraph [0129] in step 0910, the data user defines role-based security and privacy access control rules. Role-based security and privacy access control rules would restrict, according to a subscriber's role, what the subscriber can see in the dataset).
 
Regarding dependent claim 4, SIM-TANG et al teaches, the method of claim 1. 
SIM-TANG et al further teaches, wherein the entity is one of the one or more data providers (Paragraph [0068] Data Users (0203-a, 0203-b, 0203-c) can be both data consumer and data provider).

Regarding dependent claim 5, SIM-TANG et al teaches, the method of claim 1. 
SIM-TANG et al further teaches, wherein accessing data underlying a data listing comprises running queries on the one or more data sets referenced by the data listing (Paragraph [0152] FIG. 6F is a sample Registered Dataset (0330-a, b, c, z, see FIG. 3). Registered Datasets (0330-a, b, c, z) are a managed data list selected by data users to perform data processing and analysis (i.e., running queries on data for processing and analytics). A Registered Dataset (0330-a, b, c, z) can be a user's personal data file (0328-a) chosen from Home (0321), or corporate Data Item (0328-b) chosen from Data Server (0324), or dataset shared by other Collaborators (0330-y), or Subscribed Data Item (0328-c) from Dynamic Data Catalog (0420). The process to register a dataset is shown in FIG. 8. As shown in FIG. 6F, a Registered Dataset consists of a link to its Data User Environment object (0312), a Data ID which links to the actual data item (Data ID) (i.e., linking to the actual data is accessing the underlying a data listing), a registered dataset name and ID, the registration date, data type, schema, metadata, data lineage, data profile, subscription, collaboration (Shared-With-Me, and Shared-By-Me), and publication information. 

Regarding dependent claim 6, SIM-TANG et al teaches, the method of claim 1. 
SIM-TANG et al further teaches, wherein the account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator (Paragraph [0068] creates and manages user accounts).

Regarding dependent claim 7, SIM-TANG et al teaches, the method of claim 1. 
SIM-TANG et al further teaches, further comprising: receiving a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; routing the request to the account (Paragraph [0075] When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner (i.e., data access approval has to be approved for users who does not have access to access the data));
 receiving an authorization indication from the account approving the request to access the data exchange; and granting the user access to the data exchange (Paragraph [0075] Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list (0222-a, 0222-b, 0222-c)).

Regarding dependent claim 8, SIM-TANG et al teaches, the method of claim 7. 
SIM-TANG et al further teaches, wherein granting the user access to the data exchange comprises enabling the user to view and run queries against data referenced by a first data listing but not against a second data listing  (Paragraph [0129] in step 0910, the data user defines role-based security and privacy access control rules. Role-based security and privacy access control rules would restrict, according to a subscriber's role, what the subscriber can see in the dataset. The rules can involve the masking of some data, the transformation of some information (e.g., from a code to a name string), the denial of access based on time frame criteria, the prohibition of publication of derived data, etc. Next, in step 0912, the data user defines a subscription approval process (i.e., the queries can be processed or not processed depending on the access rules for the listings)).

Regarding dependent claim 9, SIM-TANG et al teaches, the method of claim 1. 
SIM-TANG et al further teaches, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application (Fig. 2 Paragraph [0063] teaches, sharing/exchanging of data in a cloud platform-as-a-service (such as Amazon Web Services AWS available from Amazon, Inc.). [0066] The deployment can reside in a data center, a private cloud, a public cloud, a hybrid cloud where a public cloud acts an extension of a private cloud or data center, and in a cloud with multiple connected clouds).

Regarding independent claim 10, SIM-TANG; Siew Yong (US 20200311031 A1) teaches, a system, comprising: a processing device (Paragraph [0020] Examples of the present disclosure also provide a computing device, to: 63provide a data exchange by a cloud computing service on behalf of an entity (Fig. 2 Paragraph [0063] teaches, sharing/exchanging of data in a cloud platform-as-a-service (such as Amazon Web Services AWS available from Amazon, Inc.), the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service  (Paragraph [0070], [0072] teaches, data sharing system includes plurality of data users to share data with one another. [0073] Data Sharing Directory service (0230) includes Dynamic Data Catalogs (0233) and Data Subscription Service (0231). Dynamic Data Catalogs (0233) contains a list of categories, and each catalog provides a Data Publishing Service (0232). The categories of a dynamic data catalog contain one or more published datasets.(data listing/datasets referenced in the data catalogs)) and wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain (Paragraph [0062]-[0064] Additionally, subsystems (0221, 0230, 0240) may only have command line interface (CLI) and/or application programing interface (API) to interact with users and applications, or they may also have a graphical user interface (GUI). In the event when GUI is implemented, the GUI implementation is referred to as frontend, the CLI, API and the functional modules are collectively referred to as backend. In one configuration, frontend and the backend of any of the three subsystems may be implemented and deployed as one service bundle in any combination of physical machines, virtual machines, and PaaS (i.e., PaaS is a cloud computing service as explained in Paragraph [0063]) . In another configuration, the frontend and the backend may be implemented and deployed separately, with the frontend being deployed in a WEB server or WEB cluster. In this case, the frontend communicates with the backend through the API. The backend can also be deployed in any combination of physical machines, virtual machines, and PaaS in clustering or non-clustering settings. The backend and the frontend may be configured to run in the same network or separate networks. (i.e., one or more of the data listings references the cloud services such as Amazon Web Services AWS available from Amazon, Inc, deployed by backend configuration for access from a public domain which is deployed by frontend configuration such as WEB server). TABLE-US-00001 - Link to Data User Environment (e.g., 0312-a) - Link to the dataset's data item by way of a data ID (data item from HOME, from a data connector, a subscription, or a shared item, e.g., 0328-a, 0328-b, etc. . .) (Examiner interprets Data ID as brand name. See Paragraph [0113] FIG. 18 begins with the Data Lineage Service (1540) receiving the reference to a dataset (say Dataset-A). A dataset reference may be an identifier, a name, or an address of the dataset) For clarity on data listing references based on brand names Also see Paragraph [0152] FIG. 6F is a sample Registered Dataset (0330-a, b, c, z, see FIG. 3). Registered Datasets (0330-a, b, c, z) are a managed data list selected by data users to perform data processing and analysis. A Registered Dataset (0330-a, b, c, z) can be a user's personal data file (0328-a) chosen from Home (0321), or corporate Data Item (0328-b) chosen from Data Server (0324), or dataset shared by other Collaborators (0330-y), or Subscribed Data Item (0328-c) from Dynamic Data Catalog (0420).The process to register a dataset is shown in FIG. 8. As shown in FIG. 6F, a Registered Dataset consists of a link to its Data User Environment object (0312), a Data ID which links to the actual data item (Data ID), a registered dataset name and ID, the registration date, data type, schema, metadata, data lineage, data profile, subscription, collaboration (Shared-With-Me, and Shared-By-Me), and publication information);
designate an account in the data exchange associated with the entity  (Paragraph [0068]  a System Administrator (0201) manages the software and hardware, manages user accounts, and assigns user role(s) to data users), the account to: set one or more rules on accessing the plurality of data listings, wherein the one or more rules set by the account specify that at least one of the plurality of data listings is bi- directional (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog, which part of the data must be masked, transformed, and filtered for which subscriber roles, as well as specific access time frame for designated subscriber roles, etc. [0076] Data users' Datasets (0222-a, 0222-b, 0222-c) contain his/her own data, shared data (shared by collaborators), and subscribed data (Examiner interprets bi-directional share as user sharing data with others and/or sharing from others). Also see Paragraph [0165])); 
and grant requests from the one or more data providers to publish the plurality of data listings on the data exchange (Paragraph [0075] The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner); 
in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more of the plurality of data listings without copying the data sets (Paragraph [0130] Once the access is granted, providing a reference without copying the actual data of a dataset may be an address, a pointer, an identifier, a label or a unique name of the dataset is sent to the data consumer); 
receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings (Paragraph [0129] FIG. 9 illustrates an embodiment of the publishing process. In step 0900, a Data User (0203-a, 0203-b, or 0203-c; 0428) first selects a registered Dataset (0330-a, 0330-b, 0330-c, or 0330-z, see FIG. 3) to publish. In 0902, Data User Environment Object (0312) verifies whether the selected dataset is publish-able. If a dataset is a subscribed dataset or shared by another data owner, then the data owner may not allow the dataset to be published by a subscriber or a collaborator. Once Data User Environment Object (0312) verifies that the selected dataset is publish-able, in step 0904, the Data User (0203-a, 0203-b, 0203-c; 0428) selects a Dynamic Data Catalog (0420) for the publication (i.e., receiving an approval is receiving a request from the data consumer for a bi-directional share of data listings). Then in step 0906, the Data User (0203-a, 0203-b, 0203-c; 0428) selects one or more categories in which to publish the dataset);
in response to the request for the bi-directional share, implement a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers  (TABLE-US-00001, Fig.6F Paragraph [0107] Metadata Management service (1510) manages dataset metadata (1550) captures in the Dataset object. Dataset metadata includes: Through the metadata, a dataset object (1502) is connected to its user environment (e.g., 0312-a), original data item (e.g., 0328-a, 0328-b, 0328-c, . . . ), subscription (if the data is a subscription), collaborators, and its publication in catalogs. Metadata also include description of its data contents such as data format, schema, properties, tags, security and privacy classification (i.e., in response to bi-directional share, which is data is being shared from and/or to other users. point-to-point share of the one or more of the plurality of data listings with the data consumer, which is accessing the data shared with the consumer/user by other users/providers and a point-to-point share of user data, provided by the data consumer, with the one or more data providers which is accessing the data shared by the consumer/user with other users/data providers based on the permissions for the data listing. In summary based on the metadata indicating access control, point-to-point share is implemented). Also see Paragraph [0075]-[0078], [0164] teaches, the method of point-point share/access to and/or from different datasets is established based on the permissions); 
and generate joined data comprising published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers (Paragraph [0165] New Datasets (0222-a, 0222-b, 0222-c) can be created by Application Projects (1303-a, 1303-b, 1303-c) through combining information from multiple datasets, which include shared datasets, subscribed datasets, and datasets owned by the users themselves. New Datasets (0222-a, 0222-b, 0222-c) created by Application Projects (1303-a, 1303-b, 1303-c) can then be published (1310-a, 1310-b, 1310-c) into a Dynamic Data Catalog (0233, FIG. 13) as long as publication is allowed by the role-based security and privacy access control rules (Examiner interprets creating New Datasets as generating joined data)).
 
Regarding dependent claim 11, SIM-TANG et al teaches, the system of claim 10. 
SIM-TANG et al further teaches, wherein the processing device is further to: receive a request from one of the one or more data providers to publish a data listing on the data exchange (Paragraph [0129] Data Users (0203-a, 0203-b, 0203-c; 0428) can publish their Datasets (0330-a, 0330-b) to one or more Catalogs (0420) in one or more Categories (0422) to share  with an unknown number of subscribers. FIG. 9 illustrates an embodiment of the publishing process. In step 0900, a Data User (0203-a, 0203-b, or 0203-c; 0428) first selects a registered Dataset (0330-a, 0330-b, 0330-c, or 0330-z, see FIG. 3) to publish);
route the request to the account; receive an authorization indication from the account approving the request to publish the data listing (Paragraph [0129] In 0902, Data User Environment Object (0312) verifies whether the selected dataset is publish-able. If a dataset is a subscribed dataset or shared by another data owner, then the data owner may not allow the dataset to be published by a subscriber or a collaborator. Once Data User Environment Object (0312) verifies that the selected dataset is publish-able, in step 0904, the Data User (0203-a, 0203-b, 0203-c; 0428) selects a Dynamic Data Catalog (0420) for the publication (i.e., receiving an approval is verifying if the dataset is publishable, which is getting an approval from the data owner). Then in step 0906, the Data User (0203-a, 0203-b, 0203-c; 0428) selects one or more categories in which to publish the dataset);
and publish the data listing on the data exchange (Paragraph [0129] Finally, in step 0914, the data publisher submits reference to the dataset, reference to the data content, reference to the catalog and the metadata package (Published Dataset Package 0426) to the Sharing Directory Service (0410) which then forwards the package to the Data Publishing Service (0420) to publish the dataset in the Catalog(s) (0420)).
 
Regarding dependent claim 12, SIM-TANG et al teaches, the system of claim 11. 
SIM-TANG et al further teaches, wherein to publish the data listing, the processing device to allow at least one data consumer to view the data listing within the data exchange (Paragraph [0129] in step 0910, the data user defines role-based security and privacy access control rules. Role-based security and privacy access control rules would restrict, according to a subscriber's role, what the subscriber can see in the dataset).



 
Regarding dependent claim 13, SIM-TANG et al teaches, the system of claim 10. 
SIM-TANG et al further teaches, wherein the entity is one of the one or more data providers (Paragraph [0068] Data Users (0203-a, 0203-b, 0203-c) can be both data consumer and data provider).

Regarding dependent claim 14, SIM-TANG et al teaches, the system of claim 10. 
SIM-TANG et al further teaches, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing (Paragraph [0152] FIG. 6F is a sample Registered Dataset (0330-a, b, c, z, see FIG. 3). Registered Datasets (0330-a, b, c, z) are a managed data list selected by data users to perform data processing and analysis (i.e., running queries on data for processing and analytics). A Registered Dataset (0330-a, b, c, z) can be a user's personal data file (0328-a) chosen from Home (0321), or corporate Data Item (0328-b) chosen from Data Server (0324), or dataset shared by other Collaborators (0330-y), or Subscribed Data Item (0328-c) from Dynamic Data Catalog (0420). The process to register a dataset is shown in FIG. 8. As shown in FIG. 6F, a Registered Dataset consists of a link to its Data User Environment object (0312), a Data ID which links to the actual data item (Data ID) (i.e., linking to the actual data is accessing the underlying a data listing), a registered dataset name and ID, the registration date, data type, schema, metadata, data lineage, data profile, subscription, collaboration (Shared-With-Me, and Shared-By-Me), and publication information). 

Regarding dependent claim 15, SIM-TANG et al teaches, the system of claim 10. 
SIM-TANG et al further teaches, wherein the processing device is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator (Paragraph [0068] creates and manages user accounts).
 
Regarding dependent claim 16, SIM-TANG et al teaches, the system of claim 10. 
SIM-TANG et al further teaches, wherein the processing device is further to: 65receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the account (Paragraph [0075] When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner (i.e., data access approval has to be approved for users who does not have access to access the data));
receive an authorization indication from the account approving the request to access the data exchange; and grant the user access to the data exchange (Paragraph [0075] Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list (0222-a, 0222-b, 0222-c)).
 
Regarding dependent claim 17, SIM-TANG et al teaches, the system of claim 16. 
SIM-TANG et al further teaches, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing (Paragraph [0129] in step 0910, the data user defines role-based security and privacy access control rules. Role-based security and privacy access control rules would restrict, according to a subscriber's role, what the subscriber can see in the dataset. The rules can involve the masking of some data, the transformation of some information (e.g., from a code to a name string), the denial of access based on time frame criteria, the prohibition of publication of derived data, etc. Next, in step 0912, the data user defines a subscription approval process (i.e., the queries can be processed or not processed depending on the access rules for the listings)).
  
Regarding dependent claim 18, SIM-TANG et al teaches, the system of claim 10. 
SIM-TANG et al further teaches, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application (Fig. 2 Paragraph [0063] teaches, sharing/exchanging of data in a cloud platform-as-a-service (such as Amazon Web Services AWS available from Amazon, Inc.). [0066] The deployment can reside in a data center, a private cloud, a public cloud, a hybrid cloud where a public cloud acts an extension of a private cloud or data center, and in a cloud with multiple connected clouds).
 
Regarding independent claim 19, SIM-TANG; Siew Yong (US 20200311031 A1) teaches, a non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device (Paragraph [0020] Examples of the present disclosure also provide a computing device, which may include: one or more processors, one or more memories, and a communication bus configured to couple the one or more processors and the one or more memories; wherein the one or more memories store one or more instructions, and when executed by the one or more processors, the instructions cause the one or more processors to perform the method for inter-sharing of data among a plurality of data users).to: provide a data exchange by a cloud computing service on behalf of an entity (Fig. 2 Paragraph [0063] teaches, sharing/exchanging of data in a cloud platform-as-a-service (such as Amazon Web Services AWS available from Amazon, Inc.), the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (Paragraph [0070], [0072] teaches, data sharing system includes plurality of data users to share data with one another. [0073] Data Sharing Directory service (0230) includes Dynamic Data Catalogs (0233) and Data Subscription Service (0231). Dynamic Data Catalogs (0233) contains a list of categories, and each catalog provides a Data Publishing Service (0232). The categories of a dynamic data catalog contain one or more published datasets.(data listing/datasets referenced in the data catalogs)) and wherein at least one of the plurality of data listings references the cloud computing service by a brand name used in offering data assets from a public online domain (Paragraph [0062]-[0064] Additionally, subsystems (0221, 0230, 0240) may only have command line interface (CLI) and/or application programing interface (API) to interact with users and applications, or they may also have a graphical user interface (GUI). In the event when GUI is implemented, the GUI implementation is referred to as frontend, the CLI, API and the functional modules are collectively referred to as backend. In one configuration, frontend and the backend of any of the three subsystems may be implemented and deployed as one service bundle in any combination of physical machines, virtual machines, and PaaS (i.e., PaaS is a cloud computing service as explained in Paragraph [0063]) . In another configuration, the frontend and the backend may be implemented and deployed separately, with the frontend being deployed in a WEB server or WEB cluster. In this case, the frontend communicates with the backend through the API. The backend can also be deployed in any combination of physical machines, virtual machines, and PaaS in clustering or non-clustering settings. The backend and the frontend may be configured to run in the same network or separate networks. (i.e., one or more of the data listings references the cloud services such as Amazon Web Services AWS available from Amazon, Inc, deployed by backend configuration for access from a public domain which is deployed by frontend configuration such as WEB server). TABLE-US-00001 - Link to Data User Environment (e.g., 0312-a) - Link to the dataset's data item by way of a data ID (data item from HOME, from a data connector, a subscription, or a shared item, e.g., 0328-a, 0328-b, etc. . .) (Examiner interprets Data ID as brand name. See Paragraph [0113] FIG. 18 begins with the Data Lineage Service (1540) receiving the reference to a dataset (say Dataset-A). A dataset reference may be an identifier, a name, or an address of the dataset) For clarity on data listing references based on brand names Also see Paragraph [0152] FIG. 6F is a sample Registered Dataset (0330-a, b, c, z, see FIG. 3). Registered Datasets (0330-a, b, c, z) are a managed data list selected by data users to perform data processing and analysis. A Registered Dataset (0330-a, b, c, z) can be a user's personal data file (0328-a) chosen from Home (0321), or corporate Data Item (0328-b) chosen from Data Server (0324), or dataset shared by other Collaborators (0330-y), or Subscribed Data Item (0328-c) from Dynamic Data Catalog (0420).The process to register a dataset is shown in FIG. 8. As shown in FIG. 6F, a Registered Dataset consists of a link to its Data User Environment object (0312), a Data ID which links to the actual data item (Data ID), a registered dataset name and ID, the registration date, data type, schema, metadata, data lineage, data profile, subscription, collaboration (Shared-With-Me, and Shared-By-Me), and publication information);
provide an account in the data exchange associated with the entity (Paragraph [0068]  a System Administrator (0201) manages the software and hardware, manages user accounts, and assigns user role(s) to data users), the account to: 66set one or more rules on accessing the plurality of data listings, wherein the one or more rules set by the account specify that at least one of the plurality of data listings is bi- directional (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog, which part of the data must be masked, transformed, and filtered for which subscriber roles, as well as specific access time frame for designated subscriber roles, etc. [0076] Data users' Datasets (0222-a, 0222-b, 0222-c) contain his/her own data, shared data (shared by collaborators), and subscribed data (Examiner interprets bi-directional share as user sharing data with others and/or sharing from others). Also see Paragraph [0165])); 
and grant requests from the one or more data providers to publish the plurality of data listings on the data exchange (Paragraph [0075] The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner); 
in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer provide to the data consumer access to the data sets referenced by the one or more of the plurality of data listings without copying the data sets (Paragraph [0130] Once the access is granted, providing a reference without copying the actual data of a dataset may be an address, a pointer, an identifier, a label or a unique name of the dataset is sent to the data consumer); 
receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings(Paragraph [0129] FIG. 9 illustrates an embodiment of the publishing process. In step 0900, a Data User (0203-a, 0203-b, or 0203-c; 0428) first selects a registered Dataset (0330-a, 0330-b, 0330-c, or 0330-z, see FIG. 3) to publish. In 0902, Data User Environment Object (0312) verifies whether the selected dataset is publish-able. If a dataset is a subscribed dataset or shared by another data owner, then the data owner may not allow the dataset to be published by a subscriber or a collaborator. Once Data User Environment Object (0312) verifies that the selected dataset is publish-able, in step 0904, the Data User (0203-a, 0203-b, 0203-c; 0428) selects a Dynamic Data Catalog (0420) for the publication (i.e., receiving an approval is receiving a request from the data consumer for a bi-directional share of data listings). Then in step 0906, the Data User (0203-a, 0203-b, 0203-c; 0428) selects one or more categories in which to publish the dataset);
in response to the request for the bi-directional share, implement a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers(TABLE-US-00001, Fig.6F Paragraph [0107] Metadata Management service (1510) manages dataset metadata (1550) captures in the Dataset object. Dataset metadata includes: Through the metadata, a dataset object (1502) is connected to its user environment (e.g., 0312-a), original data item (e.g., 0328-a, 0328-b, 0328-c, . . . ), subscription (if the data is a subscription), collaborators, and its publication in catalogs. Metadata also include description of its data contents such as data format, schema, properties, tags, security and privacy classification (i.e., in response to bi-directional share, which is data is being shared from and/or to other users. point-to-point share of the one or more of the plurality of data listings with the data consumer, which is accessing the data shared with the consumer/user by other users/providers and a point-to-point share of user data, provided by the data consumer, with the one or more data providers which is accessing the data shared by the consumer/user with other users/data providers based on the permissions for the data listing. In summary based on the metadata indicating access control, point-to-point share is implemented). Also see Paragraph [0075]-[0078], [0164] teaches, the method of point-point share/access to and/or from different datasets is established based on the permissions); 
and generate joined data comprising published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers (Paragraph [0165] New Datasets (0222-a, 0222-b, 0222-c) can be created by Application Projects (1303-a, 1303-b, 1303-c) through combining information from multiple datasets, which include shared datasets, subscribed datasets, and datasets owned by the users themselves. New Datasets (0222-a, 0222-b, 0222-c) created by Application Projects (1303-a, 1303-b, 1303-c) can then be published (1310-a, 1310-b, 1310-c) into a Dynamic Data Catalog (0233, FIG. 13) as long as publication is allowed by the role-based security and privacy access control rules (Examiner interprets creating New Datasets as generating joined data)).
  
Regarding dependent claim 20, SIM-TANG et al teaches, the non-transitory computer readable storage medium of claim 19. 
SIM-TANG et al further teaches, wherein the instructions further cause the processing device to: receive a request from one of the one or more data providers to publish a data listing on the data exchange (Paragraph [0129] Data Users (0203-a, 0203-b, 0203-c; 0428) can publish their Datasets (0330-a, 0330-b) to one or more Catalogs (0420) in one or more Categories (0422) to share  with an unknown number of subscribers. FIG. 9 illustrates an embodiment of the publishing process. In step 0900, a Data User (0203-a, 0203-b, or 0203-c; 0428) first selects a registered Dataset (0330-a, 0330-b, 0330-c, or 0330-z, see FIG. 3) to publish);
route the request to the account; 67receive an authorization indication from the account approving the request to publish the data listing (Paragraph [0129] In 0902, Data User Environment Object (0312) verifies whether the selected dataset is publish-able. If a dataset is a subscribed dataset or shared by another data owner, then the data owner may not allow the dataset to be published by a subscriber or a collaborator. Once Data User Environment Object (0312) verifies that the selected dataset is publish-able, in step 0904, the Data User (0203-a, 0203-b, 0203-c; 0428) selects a Dynamic Data Catalog (0420) for the publication (i.e., receiving an approval is verifying if the dataset is publishable, which is getting an approval from the data owner). Then in step 0906, the Data User (0203-a, 0203-b, 0203-c; 0428) selects one or more categories in which to publish the dataset);
and publish the data listing on the data exchange (Paragraph [0129] Finally, in step 0914, the data publisher submits reference to the dataset, reference to the data content, reference to the catalog and the metadata package (Published Dataset Package 0426) to the Sharing Directory Service (0410) which then forwards the package to the Data Publishing Service (0420) to publish the dataset in the Catalog(s) (0420)).

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164